            Case 1:16-cv-03079-JKB Document 100 Filed 07/17/20 Page 1 of 9



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND


MICHELLE DAVIS,                                         *

        Plaintiff,                                      *

        v.                                              *                          CIVIL NO. JKB-16-3079

COMPLETE AUTO RECOVERY
                                                        *
SERVICES, INC., et al.,

        Defendants.                                     *

        *       *        *        *        *        *        *        *       *        *        *        *


                                               MEMORANDUM

        On September 6, 2016, Plaintiff Michelle Davis filed suit contending that Charles Moor

violently attacked her when he repossessed her car in 2013. Plaintiff did not sue Moor, but instead

sued the entity that employed Moor, Complete Auto Recovery Services (“CARS”), as well as two

CARS shareholders, Stewart and Donald Gray (“Defendants”).1 (See Am. Compl., ECF No. 7.)

The only claim to survive the motion to dismiss stage was a battery claim. (Mot. Dismiss Mem.

Op., ECF No. 19.)

        After a contentious period of discovery, Defendants moved for summary judgment.

(M.S.J., ECF No. 89.) On February 5, 2020, the Court granted Defendants’ motion for summary

judgment. (M.S.J. Mem. Op., ECF No. 96.) Plaintiff then filed a Motion to Alter/Amend

Judgment, which is now pending before the Court. (Mot. Alter/Amend, ECF No. 98.) The motion

is fully briefed. No hearing is required. See Local Rule 105.6 (D. Md. 2018). The Court will

deny Plaintiff’s motion.


1Plaintiff also initially brought suit against Toyota Motor Credit Corporation, but the entity was dismissed at the
motion to dismiss stage. (ECF Nos. 19, 20.)
          Case 1:16-cv-03079-JKB Document 100 Filed 07/17/20 Page 2 of 9



I.      Factual and Procedural Background

        The factual background in this case is laid out in the Court’s prior opinions. (See M.S.J.

Mem. Op.) Most relevant to the motion currently pending before the Court is that on July 26,

2019, Defendants moved for summary judgment. Defendants argued they were entitled to

summary judgment for two reasons: (1) even if the alleged battery did occur, Defendants could

not be liable as a matter of law because the alleged battery was not within the scope of Moor’s

employment, and (2) even if CARS was somehow liable for the battery, Stewart and Donald Gray

could not personally be liable because the corporate veil of CARS could not be pierced . (M.S.J.

at 6–11.) Plaintiff opposed the motion. (Opp’n M.S.J., ECF No. 92.) Plaintiff contended that

both of Defendants’ theories were incorrect, and further contended that even if Moor’s conduct

was outside the scope of employment, Defendants could still be liable under Md. Code Ann.,

Corps. & Ass’ns § 4A-301.1 because Defendants were “negligent in appointing, supervising, and

cooperating with Charles Moor.” (Id. at 3.) Defendants filed a reply, but the brief was almost a

verbatim copy of their opening brief and did not address Plaintiff’s argument regarding § 4A-

301.1. (Reply, ECF No. 95.)

        The summary judgment record was relatively thin—it consisted of the order authorizing

the repossession of Plaintiff’s car (M.S.J. at 12), a certificate showing that CARS was licensed to

do business in the state of Maryland from 1996-2011 (Opp’n M.S.J. Ex. 3, ECF No. 92-3), and the

depositions of Charles Moor and Stewart Gray. 2 Based on this record, the Court granted

Defendants’ motion for summary judgment. (M.S.J. Mem. Op.) The Court explained that none

of the evidence in the record suggested a battery occurred —Charles Moor and Stewart Gray both



2 The parties only filed brief excerpts of these depositions on ECF. (M.S.J. at 13–15; Opp’n M.S.J. Ex. 1 and 2, ECF
No. 92-3.) Complete copies of both depositions were, however, provided in hard copy to chambers and the Court will
cite to portions of those depositions throughout this opinion .

                                                         2
         Case 1:16-cv-03079-JKB Document 100 Filed 07/17/20 Page 3 of 9



denied in their depositions that the battery occurred and the two other documents in the record

offered no proof of a battery. (Id. at 3–4.) The Court also noted, however, that even if a battery

had occurred, no reasonable jury could conclude the battery was within the scope of Moor’s

employment, so Defendants could not be liable under Plaintiff’s primary theory of liability. (Id.)

       After the Court issued its ruling, Plaintiff filed a motion to alter or amend the judgment.

(Mot. Alter/Amend.) Plaintiff argued that the Court should not have based its ruling on the lack

of evidence of a battery because Defendants did not explicitly move for summary judgment on the

grounds of insufficient evidence of a battery. (Id. at 1–2.) Although, as Plaintiff notes, a court

can grant summary judgment under Federal Rule of Civil Procedure 56 on grounds not explicitly

raised by a party, Plaintiff contends a court should only do so when the parties have “fair and

adequate notice” that such action may be taken. (Id. at 2.) Plaintiff contends she lacked that notice

here. (Id.) Along with her motion, she submits a copy of her deposition as well as answers to

interrogatories, in which she states under oath that a battery occurred. (Interrogatories and

Deposition, ECF No. 98-2.) She contends this additional evidence creates a genuine dispute of

material fact as to whether a battery occurred , and the Court should therefore reconsider its

summary judgment decision. (Mot. Alter/Amend at 2.)

       Plaintiff’s argument that she did not have adequate notice that she was expected to produce

evidence of the alleged battery is dubious. The primary issue raised in the summary judgment

briefing was whether the alleged battery occurred in the scope of Moor’s employment. As

explained more fully below, this scope of employment analysis requires a court to consider the

facts surrounding the alleged battery and determine whether the conduct was of the type that had

been authorized by the employer. The facts relating to the battery, in other words, are key to the

analysis, and it seems reasonable to expect Plaintiff would know she was expected to produce



                                                 3
           Case 1:16-cv-03079-JKB Document 100 Filed 07/17/20 Page 4 of 9



them. Additionally, it seems reasonable to expect Plaintiff would be on notice that she was

expected to produce evidence of a battery for the very simple reason that this case involves only

one claim—battery—and Defendants had moved for summary judgment on that claim.

         Nevertheless, in the interests of resolving this case definitively and without ambiguity, the

Court will assume arguendo that Plaintiff did not have sufficient notice that she was expected to

produce evidence of a battery. Further, the Court will assume arguendo that there is a genuine

dispute of material fact as to whether a battery occurred, and the Court will consider whether

Defendants are nevertheless entitled to summary judgment.

II.      Analysis

         Plaintiff argues that the Court should have denied Defendants summary judgment because

a reasonable jury could conclude that Defendants are liable under two different theories: (1)

Defendants are vicariously liable for Moor’s conduct because Moor committed the alleged battery

within the scope of his employment, and (2) Defendants are liable under Md. Code Ann., Corps.

& Ass’ns § 4A-301.1 because Defendants were negligent in “appointing, supervising, and

cooperating with Moor.” (Opp’n M.S.J. at 2–4.) The Court addresses these arguments in turn. 3

         A. Vicarious Liability

         Plaintiff cannot prevail under her vicarious liability theory because no reasonable jury

could find that Moor was acting within the scope of his employment when he committed the

alleged battery.4 The Court concluded this in its prior opinion, but because Plaintiff reiterates this

argument in her Motion to Alter/Amend Judgment, the Court will expand on its explanation here.



3 At issue in the briefing was also whether the corporate veil of CARS could in fact be pierced, but the Court need not
address this argument because, as explained below, there is no genuine dispute as to whether CARS is liable under
either of these theories.

4The Court notes that both parties in this case refer to Charles Moor as an employee of CARS, and not an independent
contractor. (M.S.J. at 10; Opp’n M.S.J. at 2.) The Court is not entirely convinced the evidence in the record supports

                                                          4
           Case 1:16-cv-03079-JKB Document 100 Filed 07/17/20 Page 5 of 9



         Under Maryland law, an employer can be “vicariously liable for the tortious conduct of its

employee when that employee was acting within the scope of the employment relationship.” Oaks

v. Connors, 660 A.2d 423, 426 (Md. 1995). The test for determining if an employee’s tortious

acts were within the scope of his employment “is whether [the acts] were in furtherance of the

employer’s business and were ‘authorized’ by the employer.” Sawyer v. Humphries, 587 A.2d

467, 470 (Md. 1991). Even if an employee’s conduct was not explicitly “authorized” by their

employer, “an employee’s unauthorized conduct might fall within the scope of employment if it

was of the same general nature as conduct that was authorized or incidental to that conduct.” Tall

v. Bd. of Sch. Comm’rs of Baltimore City, 706 A.2d 659, 668 (Md. Ct. Spec. App. 1998). Where

an employee’s conduct is “personal” or where it is “unprovoked, highly unusual, and quite

outrageous,” the conduct tends to fall outside the scope of employment. Sawyer, 587 A.2d at 471

(citing Prosser and Keeton On The Law Of Torts § 70 (5th ed. 1984)).

         Here, Plaintiff describes a brutal and unprovoked attack. According to Plaintiff, when

Moor arrived at her home to complete the repossession, he “began screaming obscenities” at her

and “striking [her] on her body with a red object that appeared to be a metal pipe.” (Amended

Compl. ¶¶ 39, 40.)5 At one point, she asserts, he “pushed [her] down onto a brick border and

struck her head violently against it.” (Id. ¶ 46.) Plaintiff contends she did nothing to provoke the

violent attack. (Id. ¶¶ 31–51.)




the conclusion tha t Moor was an employee, but because both parties appear to agree he was, the Court will adopt th eir
position.

5 The Court cites to the Amended Complaint here instead of Plaintiff’s deposition or interrogatory answers because
the scope of employment issue was raised and litigated at the summary judgement stage and Plaintiff could have
submitted these documents at that time but elected not to. The Court notes, however, that it has reviewed Plaintiffs’
deposition and interrogatory answers and there is nothing in there that would change the Court’s scope of employment
analysis.

                                                          5
         Case 1:16-cv-03079-JKB Document 100 Filed 07/17/20 Page 6 of 9



       Plaintiff offers no evidence that Defendants authorized this alleged battery or that

Defendants condoned this type of violent conduct generally. In fact, the limited evidence in the

record suggests the opposite. With respect to this specific alleged incident, Plaintiff does not

present any evidence (nor does she allege) that any individual associated with CARS directly

authorized the alleged battery in advance of the incident. In fact, the repossession order stated that

the repossessor (i.e., Moor) should make “No Contact!!” with Plaintiff when repossessing her

vehicle. (M.S.J. at 12.) With respect to whether Defendants generally condoned this type of

conduct, the limited evidence in the record suggests they did not. Stewart Gray testified that

CARS’ policy when conducting repossessions is to “try to get the car smoothly and . . . as fast as

you can, try not to have any confrontation, always be nice.” (Gray Depo. at 70–71.) Accordingly,

he testified that the alleged battery Plaintiff describes would have violated CARS’ policy to avoid

confrontations during repossessions. (Id. at 73:12–19.) Moor also testified that Stewart Gray

trained him in how to “defus[e] a bad situation” when conducting repossessions, rather than resort

to violence. (Moor Depo. at 78:2–6.) While the testimony of Gray and Moor may be self-serving,

Plaintiff offers no countervailing evidence that could create a genuine issue for trial.

       In sum, Plaintiff describes conduct that is “unprovoked, highly unusual, and quite

outrageous”, Sawyer, 587 A.2d at 471 (citation omitted), and she offers no evidence that

Defendants directly authorized this conduct or that the conduct was “of the same general nature as

conduct that was authorized” by Defendants, Tall, 706 A.2d at 668. This is precisely the sort of

conduct that falls outside the scope of employment. See, e.g., Tall, 706 A.2d at 671 (concluding

that a teacher’s act of physically striking a disabled child was outside the scope of the teacher’s

employment where there was no genuine dispute as to whether the employer authorized the

conduct); Jordan v. W. Distrib. Co., 286 F. Supp. 2d 545, 549 (D. Md. 2003), aff’d, 135 F. App’x



                                                  6
             Case 1:16-cv-03079-JKB Document 100 Filed 07/17/20 Page 7 of 9



582 (4th Cir. 2005) (concluding that two truck drivers who drove another driver off the road, aimed

a gun at him, and threatened to shoot acted outside the scope of employment where there was no

allegation Defendants authorized the conduct).

           Although, as Plaintiff notes, the question of whether certain conduct falls within the scope

of employment is often left to a jury, it need not be where, as here, only “one reasonable inference

can be drawn” from the record. See Henderson v. AT&T Info. Sys., Inc., 552 A.2d 935, 941 (Md.

Ct. Spec. App. 1989) (concluding at the summary judgment stage that the employee’s conduct fell

outside the scope of employment based on the factual record before the court).

           B. Liability Under Md. Code Ann., Corps. & Ass’ns § 4A-301.1

           Plaintiff contends that even if Moor’s conduct fell outside the scope of his employment,

Defendants can still be held liable under Md. Code Ann., Corps. & Ass’ns § 4A-301.1. This

provision provides that an individual who renders a “professional service” as an employee of an

LLC can be liable for the tortious conduct of other employees of the LLC if the individual “is

negligent in appointing, supervising, or cooperating with the other employee . . . .” Md. Code

Ann., Corps. & Ass’ns § 4A-301.1 (West).6

           The briefing provides little helpful guidance on if or how this statute applies. Plaintiff’s

entire discussion of this legal theory consists of a citation to the statute followed by several

conclusory sentences that largely just restate the statute in slightly different language.7 Defendants

did not address this argument in their briefing at all.


6 Because both parties refer to CARS as an LLC in their briefing, the Court will assume it is an LLC, even though
there is no evidence in the record affirmatively establishing this.

7   Plaintiff’s explanation of her legal theory consists of the following:
            “[T]here is ample evidence for a jury to conclude that Donald Gray and Stewart Gray and CARS were
            negligent in appointing, supervising and cooperating with Charles Moor. The Defendants failed to properly
            train, supervise and were negligent in cooperating with Charles Moor. The record shows that neither the
            Defendants nor Charles Moor were licensed to do repossession work in the State of Maryland. The
            Defendants offered no tra ining to Charles Moor and essentially no supervision.” (Opp’n M.S.J. at 3.)

                                                           7
           Case 1:16-cv-03079-JKB Document 100 Filed 07/17/20 Page 8 of 9



        Based on the limited record before the Court, it is difficult to definitively determine if this

statute applies here. Section 4A-301 only applies to individuals who render a “professional

service”, which the act defines by citing the definition used in § 5-101 of the code. Section 5-101

defines a “professional service” as “a service that may lawfully be rendered only by a person

licensed or otherwise authorized by a licensing unit in the State to render the service and that may

not lawfully be rendered by a corporation under the Maryland General Corporation Law.” Md.

Code Ann., Corps. & Ass’ns § 5-101. The statute then provides a non-exhaustive list of the types

of individuals who perform “professional services”, which includes architects, attorneys, and

various types of medical providers. Id.

        Plaintiff does not address whether CARS provides a “professional service” within the

meaning of the statute. Although Plaintiff repeatedly states that CARS was not licensed to conduct

repossessions in Maryland at the time of the repossession, Plaintiff does not cite any law or

regulation suggesting that CARS was required to be licensed. Both Stewart Gray and Charles

Moor stated in their depositions that they did not believe CARS was required to be licensed in

Maryland because CARS was licensed in Delaware and/or because Moor was personally licensed

to conduct repossessions in Maryland.8 (Moor Depo. at 92–100; Gray Depo. at 56, 62.) Plaintiff

similarly cites no law or regulation suggesting that the second component of the statute is satisfied

either—i.e., that it is unlawful under the Maryland General Corporation Law for a corporation to

conduct automobile repossessions. See Md. Code Ann., Corps. & Ass’ns § 5-101.

        Although a defendant moving for summary judgment has the burden of showing there is

no genuine dispute of material fact, a plaintiff opposing summary judgment has the burden to



8 Additionally, the Court notes that it already held at the motion to dismiss stage that CARS was not required to be
licensed as a collection agency under the Maryland Consumer Debt Collection Act. (See Mot. Dismiss Mem. Op. at
9–11.)

                                                         8
           Case 1:16-cv-03079-JKB Document 100 Filed 07/17/20 Page 9 of 9



provide a coherent legal theory as to how she will recover at trial. 10A Charles A. Wright &

Arthur R. Miller, Fed. Prac. & Proc. Civ. § 2727.2 (4th ed. 2020). Plaintiff has not met that burden

here. Although the Court is obligated to consider Plaintiff’s argument under § 4A-301.1 because

she has raised it, the Court is not obligated to attempt to fill the significant holes in this argument

when Plaintiff has not attempted to do so herself. 9

         Because there is no genuine dispute as to whether Defendants are liable under either of the

liability theories Plaintiff offers, Defendants are entitled to summary judgment.

III.     Conclusion

         In sum, even if there is a genuine dispute of material fact as to whether a battery occurred,

Defendants are still entitled to judgment as a matter of law for the reasons set forth above.

Therefore, an order shall enter denying Plaintiff’s Motion to Alter/Amend Judgment.


DATED this 17th day of July, 2020.
                                                                   BY THE COURT:



                                                                                /s/
                                                                   James K. Bredar
                                                                   Chief Judge




9 The Court notes that even if it was inclined to attempt to fill the gaps in Plaintiff’s legal theory, it is not equipped to
do so. For example, a determination as to whether CARS was required to be licensed would presumably require
information about the specifics of CARS’ organizational structure, the extent to which CARS was licensed in other
states, the scope of its operations, etc. The record contains little of this relevant information.

                                                             9
